October 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          IN THE INTEREST OF E.H., A.H., AND E.H., CHILDREN

NO. 14-13-00622-CV

                     ________________________________

       This cause, an appeal from the Order Denying Registration of Foreign
Judgment Following De Novo Appeal, signed April 17, 2013, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, the Office of the Attorney General, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.